Citation Nr: 0504351	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claim 
of entitlement to a disability rating in excess of zero 
percent for residuals of a left ankle fracture.  The veteran 
has perfected a timely appeal.  The veteran also testified at 
a hearing at the RO in October 2003 (the transcript of that 
hearing incorrectly reports that the hearing was a 
videoconference held before another Veterans Law Judge).

The Board remanded this claim to the Appeals Management 
Center (AMC) in Washington, D.C., in April 2004 for 
additional development, and it has now been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left ankle fracture is manifested by 
complaints of pain without limitation of motion or deformity.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of zero percent for residuals of a left ankle fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In November 2002, prior to the initial adjudication of this 
claim, the veteran and his service representative were 
informed that the evidence needed to substantiate the claim 
was that showing a worsening of the disability, they were 
advised of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide.  They were also advised to tell VA of, or submit, 
any additional information or evidence that he wanted 
considered.  This notice served to tell the veteran to submit 
relevant evidence in his possession.  38 C.F.R. § 3.159(b) 
(2004).  

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting, and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA and 
private medical records.  There are no reported records that 
are not part of the claims folder.

In response to the Board's April 2004 remand, the AMC 
scheduled the veteran for an updated VA examination in order 
to determine the current nature and severity of his service-
connected residuals of a left ankle fracture.  This 
examination occurred in May 2004.  Thus, further examinations 
are not required in this case.  38 U.S.C.A. § 5103(A)(d).  
The veteran has received all required notice and assistance 
contemplated by law, and adjudication of the claim of 
entitlement to a disability rating in excess of zero percent 
for residuals of a left ankle fracture poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

As relevant to the currently appealed claim, the evidence 
includes the veteran's VA outpatient treatment records for 
the period from June 2002 to May 2004 and the veteran's 
testimony at his October 2003 videoconference Board hearing.

A review of the veteran's VA outpatient treatment records 
dated from June 2002 to May 2004, reveals that in June 2002, 
the veteran complained of left ankle pain and numbness in the 
left foot.  His history included a broken ankle during active 
service in 1979.  He stated that he had experienced 
increasing problems with left ankle pain and a sensation of 
instability and numbness in the left ankle in the previous 
year.  This usually occurred when he had been sitting "for a 
while" but also occurred if he stood on his ankle for a long 
period of time.  

Objective examination revealed no edema in the lower 
extremities.  The left ankle had a full range of motion.  X-
rays showed a 5 millimeter well-corticated piece of bone 
adjacent to the talonavicular joint, likely secondary to old 
trauma, and minimal degenerative changes of the 
metatarsophalangeal joint of the great toe.  The examiner's 
assessment included left ankle pain and foot numbness with a 
history of a remote ankle fracture.  

In July 2002, the veteran again complained of left foot pain.  
He reported an in-service contusion and trauma to his left 
foot and ankle while in parachute jump school at Fort Bragg, 
North Carolina.  He stated that he had fractured his left 
ankle.  Objective examination revealed a sensation of "pins 
and needles" in the lateral foot and significant aching and 
tenderness along the calcaneocuboid joint and some evidence 
of tenderness in the posterior subtalar joint.  

The veteran's static stance revealed a cavovarus foot type 
with metatarsus adductus.  There was significant clinical 
calcaneal inversion and a hyperkeratotic lesion medial at the 
dorsal planar junction of the heel.  There were no openings 
or ulceration in the skin.  There was some patellar inversion 
in the veteran's static stance.  There was also some crepitus 
of the calcaneocuboid joint, but the subtalar joint appeared 
to be relatively pain-free and there was no ankle joint 
crepitus.  

The veteran complained of continued problems with his left 
ankle and foot on VA outpatient treatment in October 2002.  
The examiner noted that the veteran had been given an ankle 
brace in an attempt to stabilize him from chronic ankle 
strain and sprain and calcaneocuboid joint tenderness.  

Objective examination revealed no erythema, edema, or 
ecchymosis on the left ankle  There was a significant varus 
heel noted.  X-rays showed no obvious calcaneocuboid pain and 
no calcaneocuboid degeneration but an increase in the 
calcaneal inclination angle.  There did not appear to be any 
ankle defects.  The veteran was scheduled for left ankle 
surgery.

A review of the veteran's November 2002 VA surgery report 
indicates that a left foot osteotomy was performed.  X-rays 
showed changes due to the calcaneal osteotomy with internal 
fixation of the osteotomy by a metal staple.  There was very 
good alignment.  The pre- and post-operative diagnoses were 
varus of the left foot.

Following surgery, the veteran complained of a painful cast 
on his left lower leg during VA outpatient treatment later in 
November 2002.  It was noted that he had been in the 
emergency room for "superfluous complaints" regarding his 
cast and had been discharged with "nothing wrong."  

The cast was removed, and there was "no evidence of any 
problems whatsoever" underneath it.  The cast was loose, the 
operative site was dry and clean.  The surgical staples were 
intact.  The veteran had some discomfort, a very low pain 
threshold, and was hypersensitive.  A new cast was applied.

On VA foot examination in December 2002, the veteran 
complained of left lateral ankle pain.  The examiner stated 
that he had reviewed the veteran's claims file, and noted 
that the veteran had sustained a non-displaced left distal 
fibular fracture during an in-service parachute jump, which 
had healed with in-service treatment.  

Objective examination revealed that the veteran's left foot 
was in a short-leg cast and could not be examined except for 
the toes.  The veteran had 5/5 toe flexion and extension with 
capillary refill of less than a second and intact sensation 
dorsally and plantarly.  The veteran's left ankle joint was 
"pristine" with a normal periarticular anatomy.  

X-rays showed no evidence of a prior fracture and his ankle 
joint appeared pristine.  There was no evidence of any 
misalignment.  The impressions included a healed left distal 
fibular fracture.

The veteran testified at his October 2003 hearing that he 
experienced aching, stiffness, and a limp in his left leg due 
to the service-connected residuals of a left ankle fracture.  

On VA joint examination in May 2004, the veteran complained 
of non-specific constant aching pain in his left ankle that 
radiated to his knee and back.  The examiner noted that the 
veteran was employed as a carpenter.  He also noted the 
veteran's November 2002 surgery, which had "healed 
uneventfully," and stated that he had reviewed the veteran's 
claims folder.  

The veteran was unable to tell the VA examiner how far he 
could walk before he experienced left ankle pain, although he 
stated that his pain was "constant."  The veteran stated 
that was he was able to do his daily activities without much 
trouble.  The examiner noted that the veteran had no braces 
or any aids for ambulation.  Physical examination revealed 
normal left ankle range of motion with approximately 40 
degrees of plantar flexion and 40 degrees of dorsiflexion.  

The veteran was able to walk on his heels and on all of his 
feet without any problems or pain.  The left ankle was stable 
to varus, valgus, as well as anterior and posterior drawer 
tests.  There was no tenderness along the incision in the 
lateral aspect of the veteran's calcaneus, although the 
veteran had mild incisional pain with palpation of the 
incision.  There was no redness or erythema indicating 
infection around the incision area.  There also was no 
effusion in either of the veteran's ankles.  

The veteran had an intact and working posterior tibial tendon 
and intact peroneus tendons with no irritation around those 
two tendons.  He had no trouble with repeated heel raises and 
had intact sensation.  Repetitive motion did not increase the 
veteran's pain.  There was no weakness or incoordination.  X-
rays showed a healed distal fibular fracture with anatomic 
ankle joint and no evidence of osteoarthritis.  

The examiner commented that it was not at all likely that the 
veteran's ankle pain was related to or was a direct result of 
his in-service left ankle injury and it did not seem to be 
causing him any disability in his daily activities or at 
work.  The examiner noted that the veteran had described non-
specific constant aching pain which was not causing him any 
disability.  He stated that there was no clinical or 
radiographic evidence of any ankle pathology and there was no 
evidence that the veteran's symptoms were the direct result 
of a back injury suffered in 1980.  The assessment was non-
specific pain of the left ankle.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, service-connected residuals of the left ankle fracture 
have been evaluated as zero percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).

Under Diagnostic Code 5271, the minimum compensable 
evaluation of 10 percent is available where the veteran 
experiences moderate limited motion of the ankle.

The maximum evaluation of 20 percent disabling is available 
where the veteran experiences marked limited motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

None of the objective medical evidence shows that the 
veteran's service-connected residuals of a left ankle 
fracture have resulted in any measurable limitation of 
motion.  The outpatient treatment records show only 
continuing complaints of non-specific left ankle pain and a 
single report of some outward displacement.  As just 
discussed, the veteran's left ankle had a full range of 
motion in June 2002, and on the most recent VA examination in 
May 2004.  

Although the veteran complained of left ankle pain in July 
2002, and on subsequent occasions, physical examinations have 
shown no ankle joint crepitus or other evidence of limitation 
of motion.  

Since this is an increased rating claim, it is the most 
recent evidence that is of the greatest value.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case the most recent 
evidence is the report of the VA examination in May 2004.  On 
that examination there was no clinical or X-ray evidence of 
any left ankle pathology.  

There was no weakness or incoordination in the left ankle.  
In fact, this examiner stated that the veteran's complaints 
of non-specific left ankle pain were not causing him any 
disability, in his daily activities or at work and that his 
pain was not related to his in-service left ankle fracture.  
The examiner also found not limitation of motion.  Inasmuch 
as the examiner found that the complaints of pain were 
unrelated to the service connected disability, and that there 
was no incoordination or weakness, there is no basis to find 
a compensable level of limitation of motion on the basis of 
functional factors.  DeLuca, supra.

Diagnostic Code 5270 provides for a compensable evaluation 
where there is moderate os calcis or astragalus deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).  The normal 
X-rays, and the lack of other clinical findings of deformity, 
weigh the evidence against the grant of a compensable 
evaluation under that diagnostic code.

Similarly, Diagnostic Code 5284, provides a compensable 
evaluation where there is moderate disability from a foot 
injury.  Because the veteran has a normal range of motion and 
no deformity, and the most recent examination showed no 
disability from the service connected fracture; the Board is 
unable to find that the veteran has moderate disability from 
a service-connected foot injury.

Without any objective medical evidence showing that the 
veteran's service-connected residuals of a left ankle 
fracture have resulted in symptoms that are compensably 
disabling, the Board determines that entitlement to a 
disability rating in excess of zero percent for residuals of 
a left ankle fracture has not been established.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to a 
disability rating in excess of zero percent for residuals of 
a left ankle fracture.  The Board has considered the benefit 
of the doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of zero percent 
for residuals of a left ankle fracture is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


